 
 
I 
108th CONGRESS
2d Session
H. R. 5342 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Sherman (for himself, Mr. Engel, and Mr. Cardoza) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish a grant program to fund eligible joint ventures between United States and Israeli businesses and academic persons, to establish the International Energy Advisory Board, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States-Israel Energy Cooperation Act. 
2.FindingsCongress finds the following: 
(1)It is in the highest national security interests of the United States to ensure secure access to reliable energy sources.  
(2)The United States relies heavily upon the foreign supply of crude oil to meet its energy needs, currently importing 58 percent of its total oil requirements, of which 45 percent comes from member states of the Organization of Petroleum Exporting Countries (OPEC).  
(3)Revenues from the sale of oil by some of these countries directly or indirectly provide funding for terrorism and propaganda hostile to the United States and Western values.  
(4)In the past, these countries have manipulated the dependence of the United States on their oil supplies to exert undue influence upon United States policy, as during OPEC's 1973 embargo on the sale of oil to the United States, which became a major factor in the ensuing recession.  
(5)Research by the Energy Information Administration of the Department of Energy has shown that the dependence of the United States on foreign oil will increase by 33 percent over the next 20 years.  
(6)A rise in the price of imported oil sufficient to increase gasoline prices by 10 cents per gallon at the pump would result in an additional outflow of 18 billion dollars from the United States to oil-exporting nations.  
(7)For economic and national security reasons, the United States should reduce, as soon as possible, its dependence on nations that do not share its interests and values. 
(8)The state of Israel has been a steadfast ally and a close friend of the United States since its creation in 1948.  
(9)Like the United States, Israel is a democracy which holds civil rights and liberties in the highest regard and is a proponent of the democratic values of peace, freedom, and justice.  
(10)Cooperation between the United Sates and Israel on such projects as the development of the Arrow Missile has resulted in mutual benefits to United States and Israeli security.  
(11)The special relationship between Israel and the United States has been and continues to be manifested in a variety of jointly-funded cooperative programs in the field of scientific research and development, such as the United States-Israel Binational Science Foundations (BSF), the United States-Israel Binational Agricultural Research and Development Fund (BARD), and the United States-Israel Binational Industrial Research and Development (BIRD) Foundation.  
(12)These programs, supported by the matching contributions from the Government of Israel and the Government of the United States and directed by key scientists and academics from both countries, have made possible many scientific breakthroughs in the fields of life sciences, medicine, bioengineering, agriculture, biotechnology, communications, and others.  
(13)Israeli scientists and researchers have long been at the forefront of research and development in the field of alternative renewable energy sources.  
(14)Many of the world's top corporations have recognized Israel's technological and scientific expertise by locating important research and development facilities in Israel.  
(15)Among the technological breakthroughs made by Israeli scientists and researchers in the field of alternative, renewable energy sources are the development of a cathode that uses hexavalent iron salts which accept 3 electrons per ion and enable rechargeable batteries to provide 3 times as much electricity as they currently do, the development of a technique that vastly increases the efficiency of utilizing solar energy to generate hydrogen for use in energy cells, and the development of a novel membrane utilized in new and powerful direct-oxidant fuel cells which is capable of competing favorably with hydrogen fuel cells and traditional internal combustion engines.  
(16)Cooperation between the United States and Israel in the field of research and development of alternative renewable energy sources would be in the interests of both countries, and both countries stand to gain much from such cooperation. 
3.Grant Program 
(a)EstablishmentThe Assistant Secretary of Energy for Policy and International Affairs (hereafter referred to as the Assistant Secretary) shall establish a grant program to award grants to eligible entities. 
(b)Eligible entitiesFor the purposes of this Act, eligible entity means a joint venture comprised of both Israeli and United States private business entities or a joint venture comprised of both Israeli academic persons (who reside and work in Israel) and United States academic persons, which— 
(1)carries out an eligible project; and 
(2)is selected by the BIRD or BSF using the criteria established by the International Energy Advisory Board established under section 4. 
(c)Eligible projectsFor the purposes of this Act, eligible project means a project to encourage cooperation between the United States and Israel on research, development, and commercialization of alternative energy, improved energy efficiency, and renewable energy sources.  
(d)Application 
(1)Submission of applications to BIRD or BSFTo receive a grant under this section, an eligible entity must submit an application to BIRD or BSF containing such information and assurances as the Directors of BIRD and BSF may require. 
(2)Selection of eligible entities by BIRD and BSFThe Directors of BIRD and BSF may review any application submitted by any eligible entity and select any eligible entity meeting criteria established by the Advisory Board for a grant under this section. 
(e)Amount of grantThe amount of each grant to be awarded in a fiscal year under this section shall be determined by BIRD or BSF.  
(f)ReportNot later than 6 months after receiving a grant under this section, each recipient shall submit a report to the Assistant Secretary documenting how the recipient used the grant funds and evaluating the level of success of each project funded by the grant. 
4.International Energy Advisory Board 
(a)EstablishmentThere is established in the Department of Energy an International Energy Advisory Board (hereafter referred to as the Advisory Board). 
(b)DutiesThe Advisory Board shall— 
(1)establish criteria for the recipients of grants awarded under the grant program established in section 3(a); and 
(2)determine the total amount of grant money to be awarded to all grantees selected by BIRD and the total amount of grant money to be awarded to all grantees selected by BSF for each fiscal year.  
(c)Membership 
(1)Number and appointmentThe Advisory Board shall be composed of 4 members as follows: 
(A)One member shall be appointed by the Secretary of Commerce. 
(B)One member shall be appointed by the Secretary of Energy. 
(C)Two members shall be Israeli citizens and shall be appointed by the Secretary of Energy after consultation with appropriate officials in the Israeli government. 
(2)Deadline for appointmentsThe appointments under paragraph (1) shall be made before the expiration of the 60-day period which begins on the date of the enactment of this Act.  
(3)TermEach member shall be appointed for 4 years. 
(4)VacanciesA vacancy in the Advisory Board shall be filled in the manner in which the original appointment was made. 
(5)Basic pay 
(A)CompensationMembers shall serve without pay. 
(B)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(6)Quorum3 members of the Advisory Board shall constitute a quorum.  
(7)ChairThe Chair shall be designated by the Secretary of Energy at the time of the appointment. 
(8)MeetingsThe Commission shall meet at least once annually at the call of the Chair. 
(d)TerminationSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the Advisory Board. 
5.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $30,000,000 for fiscal year 2005 and each succeeding fiscal year. 
 
